Name: Council Regulation (EEC) No 227/85 of 29 January 1985 repealing the definitive anti-dumping duty on imports of upright pianos originating in the Soviet Union
 Type: Regulation
 Subject Matter: miscellaneous industries;  political geography;  competition
 Date Published: nan

 31 . 1 . 85 Official Journal of the European Communities No L 26/5 COUNCIL REGULATION (EEC) No 227/85 of 29 January 1985 repealing the definitive anti-dumping duty on imports of upright pianos originating in the Soviet Union THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 14 thereof, Having regard to the Commission proposal submitted after consultations within the Advisory Committee established by the abovementioned Regulation, Whereas, A. Definitive duty ( 1 ) By Regulation (EEC) No 2236/82 (2) the Council imposed a definitive anti-dumping duty on imports of upright pianos falling within subhead ­ ing 92.01 A I of the Common Customs Tariff corresponding to NIMEXE code 92.01-12, orig ­ inating in the Soviet Union . B. Review (2) The Soviet exporter of the products in question, Raznoexport, Moscow, asked the Commission to review the definitive anti-dumping duty. C. Undertaking (3) The Soviet exporter offered an undertaking to charge voluntarily a minimum export price. (4) The Commission considered that this undertaking should eliminate the dumping and the resulting injury caused to the Community industry by the exports in question . After consultations, it accord ­ ingly adopted Decision 84/638/EEC (3) accepting the undertaking given by the Soviet exporter, which took effect on 1 January 1985. D. Repeal of definitive anti-dumping duty (5) The Council , therefore, considers that the defini ­ tive anti-dumping duty is no longer required to protect the Community interest. Consequently, Article 1 of Regulation (EEC) No 2236/82 should be repealed. (6) Definitive anti-dumping duties collected from 1 January 1985, the date on which the undertaking took effect, should be reimbursed. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2236/82 is hereby repealed. Article 2 Definitive anti-dumping duties collected as from 1 January 1985 pursuant to Regulation (EEC) No 2236/82 shall be reimbursed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 January 1985. For the Council The President G. ANDREOTTI (') OJ No L 201 , 30 . 7. 1984, p . 1 . (2) OJ No L 238 , 13 . 8 . 1982, p . 1 . 0 OJ No L 332, 20 . 12 . 1984, p . 79 .